DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1-13, drawn to a system for injecting a fluid, classified in A61M5/31596.
II. Claim 14-27, drawn to a method, classified in A61M5/31596.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another and materially different process such as wherein the reservoir is pre-filled and a selector is not required to set the manifold from a filling position to an injection position. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together.  Here, different search queries are required to search for a selector that controls a manifold for filling the reservoir prior to setting the selector of the manifold for injection.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Richard Shoop on April 12, 2022 a provisional election was made without traverse to prosecute the invention of group I, claims 1-13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 14-27 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the magnetic sensor of the handle portion recited in claim 3 line 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 12 is objected to because of the following informalities:  delete “in” in line 7.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 1 recites in line 3 “…a reservoir…”.  This is indefinite because the reservoir is not positively recited, so it is not clear if this element is being claimed.  This is also the case for “…a manifold…” in line 4.  For purposes of examination, both the reservoir and manifold are interpreted to be claimed.  Claims 2-12 are rejected because they depend from claim 1.
Claim 5 recites “…a fill port…”  in lines 3-4.  This is indefinite because a fill port is not positively recited, so it is not clear if this element is being claimed.  For purpose of examination, the fill port is interpreted to be claimed.  
Claim 10, line 1 recites “…overpressure relief value in the manifold.”.  This is indefinite because there cannot be a value in the manifold.  For purposes of examination, this is interpreted as “…overpressure relief valve in the manifold.”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rimsa et al. (Rimsa), US 2013/0150825 A1 in view of Wells, US 2011/0196309 A1.
Regarding claim 1, Rimsa discloses a system for injecting a fluid (handle assembly 340, P0173 and shown in Figs. 37A-B), the system comprising: a fluid-handling portion (disposable portion containing the angled portion 342 as well as the cartridge 47 and cannula 334, P0173) and a handle portion (reusable component 350, P0173) comprising: a control (controller, P0173) configured to activate the motor (this is being interpreted as an intended use limitation, and Rimsa discloses that the controller may turn the device on and off in P0172, and thus the controller is fully capable of activating a motor); and a grip region (grip region, see annotated Fig. 37B below) configured to be held in a user's hand, wherein the handle portion and the fluid-handling portion are configured to releasably couple (detachably coupled, P0173).

    PNG
    media_image1.png
    437
    874
    media_image1.png
    Greyscale
  
Rimsa does not teach the fluid handling portion comprising: a first piston chamber configured to fluidically connect to a reservoir through a manifold; a second piston chamber configured to fluidically connect to the reservoir through the manifold; a plurality of check valves in the manifold; a delivery port fluidically connected to the first piston chamber and the second piston chamber through the manifold; and a drive assembly comprising a transmission operatively connected to a first piston in the first piston chamber and a second piston in the second piston chamber, wherein the drive assembly reciprocally moves the first piston and the second piston to drive fluid in a continuous flow out of the delivery port by alternately driving fluid from the second piston chamber and the first piston chamber out of the delivery port while alternately transferring fluid from the reservoir into the first piston chamber and the second piston chamber.
However, Wells teaches a multifunctional device wherein the fluid handling portion comprises: a first piston chamber (first chamber 110, P0039) configured to fluidically connect to a reservoir (IV bag, P0043) through a manifold (cartridge, P0014 and shown in Fig. 3); a second piston chamber (second chamber 210, P0043) configured to fluidically connect to the reservoir through the manifold; a plurality of check valves (one-way valve 131, 132, 234, 233, P0041-0042) in the manifold; a delivery port (second port, P0044) fluidically connected to the first piston chamber and the second piston chamber through the manifold; and a drive assembly (drive assembly, see annotated Fig. 7 below) comprising a transmission (connecting shaft 320 and auxiliary shaft 330, P0058, transfers force between the electromechanical means and the pistons within the chambers) operatively connected to a first piston (first piston 141, P0039) in the first piston chamber and a second piston (second piston 241, P0040) in the second piston chamber, wherein the drive assembly reciprocally moves the first piston and the second piston to drive fluid in a continuous flow out of the delivery port by alternately driving fluid from the second piston chamber and the first piston chamber out of the delivery port while alternately transferring fluid from the reservoir into the first piston chamber and the second piston chamber (P0045-0046).

    PNG
    media_image2.png
    354
    745
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to replace the fluid handling portion of Rimsa with the fluid handling portion of Wells for the purpose of continuously pumping fluids that may help eliminate the need to transfer materials from one piece of equipment to another, reducing mess, saving time and reducing contamination as taught by Wells, P0008.
The embodiment of Rimsa in view of Wells above does not explicitly teach the handle portion comprising a motor configured to couple to the drive assembly.  
However, Rimsa teaches another embodiment (pump assembly 400, P186) wherein the handle portion (motor assembly 404, P0186) comprises a motor (motor 412, P0187) configured to couple to the drive assembly (motor 412 may be attached to translate the plunger, P0187).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the reusable component 350 of Rimsa in view of Wells to include the motor of Rimsa for the purpose of driving the drive assembly of Wells wherein the drive assembly requires translation of a plunger, and to position the motor within the reusable handle portion of Rimsa for the purpose of reusing the motor.  
Rimsa does not explicitly teach the above embodiment of the control to be a trigger.
However, Rimsa teaches another embodiment wherein the control is a trigger (trigger 349, P0203 and shown in Fig. 36J).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the reusable component of Rimsa with the trigger of Rimsa for the purpose of actuating the motor, as taught by Rimsa P0203, so that the motor engages with the drive assembly to reciprocate the first piston and the second piston of Wells.
Regarding claim 12, Rimsa in view of Wells teaches the system of claim 1, wherein the manifold is configured so that a first check valve (Wells, one-way valve 131, P0041) and a second check valve (Wells, one-way valve 132, P 00041) are fluidly coupled to an input to the first piston chamber (Wells, input to the first piston chamber where 122 and 121 meet as shown in Fig. 2A) so that when the manifold is in an injection configuration fluid is passed from the reservoir into the first piston chamber as the first piston is withdrawn in the first piston chamber and fluid is passed from the first piston chamber out of the delivery port when the first piston is advanced in the first piston chamber (Wells, P0045-0046), wherein the manifold is further configured so that a third check valve (Wells, one-way check valve 233, P0042) and a fourth check valve (Wells, one-way check valve 234, P0042) are fluidly coupled to an input to the second piston chamber (input to the second piston chamber where 22 and 212 meet as shown in Fig. 2A) so that in when the manifold is in the injection configuration fluid is passed from the reservoir into the second piston chamber as the second piston is withdrawn in the second piston chamber and fluid is passed from the second piston chamber out of the delivery port when the second piston is advanced in the second piston chamber (Wells, P0045-0046).  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rimsa in view of Wells in view of Beyer et al. (Beyer), US 2015/0029816 A1.
Regarding claim 2, Rimsa in view of Wells teaches the system of claim 1.
Rimsa in view of Wells does not teach the system further comprising a latch configured to releasably secure the fluid-handling portion to the handle portion.  
However, Beyer teaches a releasable fixing mechanism comprising a latch, P0068, provided to hold a control and drive unit to a disposable liquid transfer unit.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the connection between the disposable portion and reusable component of Rimsa with the latch of Beyer for the purpose of releasably fixing the two components with a mechanical attachment mechanism, as taught by Beyer P0068.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rimsa in view of Wells in view of Misumi, US 2003/0234050 A1.
Regarding claim 3, Rimsa in view of Wells teaches the system of claim 1.
Rimsa in view of Wells does not teach the system further comprising a magnet within the manifold of the fluid- handling portion configured to move relative to an internal fluid pressure within the manifold, wherein the handle portion comprises a magnetic sensor configured to detect a position or a change in position of the magnet.  
However, Breed teaches a pressure sensor P0750, wherein pressure is determined by the gap between a fixed magnet and a sensor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the system of Rimsa in view of Wells with the pressure sensing magnet and sensor of Breed for the purpose of determining pressure within the manifold and thus ensuring proper operating conditions.  
Rimsa in view Wells in view of Breed does not teach magnet within the manifold and the magnetic sensor with the handle portion. 
However, Rimsa teaches the handle portion (reusable component 350) comprising electronics.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to position the sensor of Breed within the handle portion of Rimsa and the magnet of Breed within the manifold for the purpose of detecting the pressure within the manifold and reusing the sensor because Rimsa teaches positioning reusable electronics within the reusable component.
Claims 4-6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rimsa in view of Wells in view of Williams, US 5,232,024.
Regarding claims 4-5, Rimsa in view of Wells teaches the system of claim 1.
Rimsa in view of Wells does not teach the system further comprising a selector coupled to the manifold and configured to select between an injection configuration of the manifold wherein the delivery port is in fluid communication with the first piston chamber and the second piston chamber, a filling configuration of the manifold wherein the delivery port is closed and the reservoir is in fluid communication with a fill port and an aspiration configuration of the manifold wherein the delivery port is in fluid communication with the fill port through the manifold.  
However, Williams teaches a slide valve manifold comprising a selector (manifold of Fig. 6) and configured to select between an injection configuration of the manifold wherein in the injection configuration (Williams, 61 and 65 are open, 62-64 closed) the delivery port is in fluid communication with the first piston chamber and the second piston chamber, a filling configuration of the manifold wherein in the filling configuration (Williams, 61 and 64 open, 62-63 and 65 closed) the delivery port is closed (delivery port is closed off to fluid from the IV bag because 65 is closed) and the reservoir is in fluid communication with a fill port (fill port 76) and an aspiration configuration of the manifold and wherein in the aspiration configuration (64-65 open, 61-63 closed) the delivery port is in fluid communication with the fill port through the manifold.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the system of Rimsa in view of Wells with the manifold of Williams positioned between the IV bag and the main intake line of Wells for the purpose of simplifying the aspiration process taught in Wells (P0024) so that the aspiration cannula of Wells can be connected to the main intake line 128 of Wells via the manifold of Williams without having to remove the IV bag because the IV bag of Wells can be connected to the main inlet port 67, the outlet port 69 can be connected to the main intake line 128 of Wells, and the aspiration cannula of Wells can be connected to connector 76, and the valves of Wells can be actuated to accomplish filling, injection and aspiration as describe below for claim 5.  
Regarding claim 6, Rimsa in view of Wells in view of Williams teaches the system of claim 4 wherein the selector is within the fluid-handling portion (the manifold is part of the fluid handling portion, and the selector is coupled to the manifold and is thus within the fluid handling portion).  
Regarding claim 13, Rimsa discloses a system for injecting a fluid, the system comprising (claim limitations mapped as above for claim 1, unless noted otherwise below): a fluid-handling portion comprising: and a handle portion configured to be held in a user's hand, the handle portion comprising: a control configured to activate the motor; wherein the handle portion and the fluid-handling portion are configured to releasably couple.
Rimsa does not teach a reservoir; a first piston chamber fluidically connected to the reservoir through a manifold; a second piston chamber fluidically connected to the reservoir through the manifold; a plurality of check valves in the manifold; a delivery port fluidically connected to the first piston chamber and the second piston chamber through the manifold; a drive assembly comprising a transmission operatively connected to a first piston in the first piston chamber and a second piston in the second piston chamber, wherein the drive assembly reciprocally moves the first piston and the second piston to drive fluid in a continuous flow out of the delivery port by alternately driving fluid from the second piston chamber and the first piston chamber out of the delivery port while alternately transferring fluid from the reservoir into the first piston chamber and the second piston chamber.
However, Wells teaches (claim limitation mapped as above for claim 1, unless otherwise noted below) a reservoir; a first piston chamber fluidically connected to the reservoir through a manifold; a second piston chamber fluidically connected to the reservoir through the manifold; a plurality of check valves in the manifold; a delivery port fluidically connected to the first piston chamber and the second piston chamber through the manifold; a drive assembly comprising a transmission operatively connected to a first piston in the first piston chamber and a second piston in the second piston chamber, wherein the drive assembly reciprocally moves the first piston and the second piston to drive fluid in a continuous flow out of the delivery port by alternately driving fluid from the second piston chamber and the first piston chamber out of the delivery port while alternately transferring fluid from the reservoir into the first piston chamber and the second piston chamber.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to replace the fluid handling portion of Rimsa with the fluid handling portion of Wells for the purpose of continuously pumping fluids that may help eliminate the need to transfer materials from one piece of equipment to another, reducing mess, saving time and reducing contamination as taught by Wells, P0008.
Rimsa in view of Wells does not teach a selector configured to select between an injection configuration of the manifold, a filling configuration of the manifold and an aspiration configuration of the manifold.
However, Williams teaches (claims mapped as above for claims 4-5, unless otherwise noted below) a selector configured to select between an injection configuration of the manifold, a filling configuration of the manifold and an aspiration configuration of the manifold.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the system of Rimsa in view of Wells with the manifold of Williams positioned between the IV bag and the main intake line of Wells for the purpose of simplifying the aspiration process taught in Wells (P0024) so that the aspiration cannula of Wells can be connected to the main intake line 128 of Wells via the manifold of Williams without having to remove the IV bag.
Wells teaches an electromechanical means for moving the connecting shaft 320, P0058.
The embodiment of Rimsa in view of Wells above does not teach the handle portion comprising a motor configured to couple to the drive assembly.  
However, Rimsa teaches another embodiment (pump assembly 400, P186) wherein the handle portion (motor assembly 404, P0186) comprises a motor (motor 412, P0187) configured to couple to the drive assembly (motor 412 may be attached to translate the plunger, P0187).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the reusable component 350 of Rimsa in view of Wells to include the motor of Rimsa for the purpose of driving the drive assembly of Wells wherein the drive assembly requires translation of a plunger, and to position the motor within the reusable handle portion of Rimsa for the purpose of reusing the motor.  
Rimsa does not explicitly teach the above embodiment of the control to be a trigger.
However, Rimsa teaches another embodiment wherein the control is a trigger (trigger 349, P0203 and shown in Fig. 36J).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the reusable component of Rimsa with the trigger of Rimsa for the purpose of actuating the motor, as taught by Rimsa P0203, so that the motor engages with the drive assembly to reciprocate the first piston and the second piston.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Rimsa in view of Wells in view of DiPerna et al. (DiPerna), US 2013/0053816 A1.
Regarding claim 7, Rimsa in view of Wells teaches the system of claim 1.
Rimsa in view of Wells does not teach the system further comprising a fluid volume control on the handle portion configured to select between one or more predetermined delivery volumes or a continuous mode, wherein the system delivers a volume of fluid based on a setting of the fluid volume control when the user actuates the trigger control.  
However, DiPerna teaches a multi-reservoir infusion pump system comprising a fluid volume control (user friendly interface 116, P0080, and shown in Fig. 6, facilitating data entry by a patient useful to a patient operating the pump) on the handle portion (housing 124, P0081) configured to select between one or more predetermined delivery volumes (bolus rate, P0072) or a continuous mode (basal rate, P0072), wherein the system delivers a volume of fluid based on a setting of the fluid volume control (P0074).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the system of Rimsa in view of Wells with the fluid volume control taught by DiPerna for the purpose of allowing the user select the rate and amount of fluid delivery when the user actuates the trigger control.    
Regarding claim 8, Rimsa in view of Wells teaches the system of claim 1.
Rimsa in view of Wells does not teach the system further comprising wherein the handle portion comprises a fluid volume control selectable by the user and configured to select between one or more predetermined delivery volumes and a continuous mode, and a controller, wherein the controller controls the motor to deliver a volume of fluid based on a setting of the fluid volume control when the user actuates the trigger control.  
However, DiPerna teaches a multi-reservoir infusion pump system wherein the handle portion (housing 124, P0081) comprises a fluid volume control (user friendly interface 116, P0080, and shown in Fig. 6, facilitating data entry by a patient useful to a patient operating the pump) selectable by the user (P0074) and configured to select between one or more predetermined delivery volumes (bolus rate, P0072) and a continuous mode (basal rate, P0072), and a controller (processor 42, P0075) wherein the controller controls the motor (drive mechanism 48, P0075) to deliver a volume of fluid based on a setting of the fluid volume control (P0075).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the system of Rimsa in view of Wells with the fluid volume control and controller taught by DiPerna for the purpose of allowing the user select the rate and amount of fluid delivery when the user actuates the trigger control.
Regarding claim 9, Rimsa in view of Wells teaches the system of claim 1.
Rimsa in view of Wells does not teach the system further comprising an indicator indicating when the reservoir is empty.  
However, DiPerna teaches a multi-reservoir infusion pump system further comprising an indicator (Fig. 6 indicator showing the amount of insulin) indicating when the reservoir is empty.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the system of Rimsa in view of Wells with the indicator of DiPerna for the purpose of informing the user of the status of the reservoir.  
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Rimsa in view of Wells in view of Good et al. (Good), US 5,755,224.
Regarding claim 10, Rimsa in view of Wells teaches the system of claim 1.
Rimsa in view of Wells does not teach the system further comprising an overpressure relief value in the manifold.  
However, Good teaches a manifold mounted to an overpressure relief valve, see claim 1.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the system of Rimsa in view of Wells with the overpressure relief valve of Good for the purpose of preventing the manifold from being damaged by overpressure.
Regarding claim 11, Rimsa in view of Wells teaches the system of claim 1.
Rimsa in view of Wells teaches not teach the system further comprising an indicator indicating when a pressure within the manifold exceeds a threshold value.
However, Good teaches a manifold comprising an indicator (pressure gauge 20, col 3 line 56) indicating when a pressure within the manifold exceeds a threshold value (the pressure gauge is fully capable of indicating when a pressure within the manifold exceeds a threshold value, such as the pressure at which an overpressure may occur).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the system of Rimsa in view of Wells with the pressure gauge of Good for the purpose of informing the user of the pressure within the manifold that may exceed a threshold.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.D./Examiner, Art Unit 3783                          

/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783